1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   DEVON DANTE HARRIS, JR.,                         )   Case No.: 1:19-cv-0262 - LJO - JLT
                                                      )
12                  Plaintiff,                        )   ORDER DIRECTING THE CLERK OF COURT
                                                      )   TO CLOSE THIS ACTION IN LIGHT OF THE
13          v.                                        )   NOTICE OF VOLUNTARY DISMISSAL
                                                      )
14   KERN COUNTY SHERIFFS, et al.,                        (Doc. 8)
                                                      )
15                  Defendants.                       )
                                                      )
16                                                    )

17          On May 8, 2019, Devon Dante Harris, Jr. filed a “Notice of Dismissal,” indicating “[t]his action

18   is dismissed by the Plaintiff in its entirety… pursuant to Fed. R. Civ. P. 41(a) or (c).” (Doc. 8 at 1)

19   Pursuant to Rule 41(a)(1)(A), “the plaintiff may dismiss an action without a court order by filing . . . a

20   notice of dismissal before the opposing party serves either an answer or a motion for summary

21   judgment.” Because the defendants had not appeared or filed an answer, the action was automatically

22   terminated. Id. Accordingly, the Clerk of Court is DIRECTED to close this action.

23
24   IT IS SO ORDERED.

25      Dated:     May 9, 2019                                  /s/ Jennifer L. Thurston
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28
